Citation Nr: 0410549	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-20 091	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for hearing loss and, 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to June 1984, 
from June 1987 to December 1987, and from December 1990 to June 
1991.  The veteran's Certificate of Release or Discharge from 
Active Duty (DD Form 214) lists his military occupational 
specialty for his first period of active service as aircraft 
armament system specialist.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which declined to reopen the veteran's claim for 
service connection for hearing loss.

The Board notes that, in his December 2002 substantive appeal, the 
veteran requested a hearing before a Veterans Law Judge in 
Washington, DC.  In November 2003 correspondence, the Board 
informed the veteran of his scheduled hearing, but the veteran 
failed to appear for his hearing.  The Board therefore concludes 
that all due process has been met with regard to the veteran's 
hearing request.


FINDINGS OF FACT

1.  An unappealed March 1989 rating decision denied service 
connection for hearing loss.  Unappealed November 1994 and June 
1995 rating decisions declined to find that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for hearing loss.

2.  The evidence added to the record since the June 1995 rating 
decision bears directly and substantially upon the specific 
matters under consideration regarding service connection for 
hearing loss, and is so significant as to warrant readjudication 
of the merits of the claim on appeal.



CONCLUSION OF LAW

Evidence received since the June 1995 rating decision, which 
denied service connection for hearing loss, is new and material, 
and the claim for service connection for hearing loss may be 
reopened.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.304, 3.385, 20.1104, 
20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

It appears in this case that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and associated 
with the claims folder, other than that which the Board will be 
seeking through the development mentioned in the Remand portion of 
this decision, below.  The record on appeal is sufficient to 
resolve the matter as to whether the claim should be reopened.

II.  New and Material Evidence

As noted above, the RO, in a decision dated in March 1989, denied 
the veteran's claim of entitlement to service connection for 
hearing loss.  The RO found at that time that the veteran's 
service medical records were silent for hearing loss, and the 
veteran failed to report for his VA audiological examination.  The 
veteran did not appeal this decision and it became final.  In 
November 1993, the RO received a new claim to reopen the veteran's 
case.  The RO declined to reopen, on the basis that the veteran 
had not submitted new and material evidence and had failed to 
report for his scheduled VA audiological examination.  In June 
1995, the RO readjudicated the veteran's claim for service 
connection for hearing loss because it had received more of the 
veteran's service records.  Again the RO denied service 
connection, because the service records received were primarily 
administrative and failed to show that the veteran incurred 
hearing loss in service.

The evidence of record at the time of the June 1995 RO decision 
that denied service connection for hearing loss included the 
veteran's service medical records.  On an October 1979 preliminary 
physical review, the veteran indicated that he never had 
difficulty hearing.

On an audiological evaluation in February 1982, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
10
LEFT
5
10
5
5
0

The February 1982 reference audiogram noted that the veteran was 
assigned to duty in noise beginning in December 1981.  The veteran 
was issued earplugs and a noise muff, and considered his ear 
protection satisfactory.

On an audiological evaluation conducted in May 1987, prior to the 
veteran's second period of active duty, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
5
LEFT
5
5
5
10
5

Post-service, VA outpatient treatment records dated from March 
1993 to May 1993 are associated with the claims file.

In a March 1993 treatment report, the veteran complained of 
worsened hearing, on the right more than the left, in the prior 
fifteen years.  The veteran had a significant history of right ear 
effusion, and used eardrops.  He reported gun muzzle blasts and 
kitchen/galley noise exposure.  He said he took ibuprofen.  The 
assessment for the veteran's left ear was consistent with noise-
caused, mild to moderate-severe sensorineural hearing loss.  The 
veteran had good word discrimination capacity in that ear.  The 
veteran's right ear was assessed as relatively flat and severe 
mixed loss, with excellent word discrimination capacity.  There 
was abnormal middle ear function.

On an audiological evaluation conducted in March 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
75
85
90
LEFT
10
25
35
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 in the left ear.

An April 1993 VA treatment record shows the veteran reported he 
was exposed to a bomb in 1970 and lost his hearing, the left 
greater than the right.  He believed his hearing had progressively 
worsened, with the right worse than the left.    He denied any 
hearing loss in his family.  He indicated he needed to turn up the 
volume on the television.  It was noted that the veteran might 
have had infections in his right ear when he was younger.  The 
physician opined he could not improve the veteran's hearing 
surgically.

A May 1993 VA treatment record indicates the veteran was referred 
to a private audiologist, apparently for hearing aids.

The March 1989 rating decision was final based upon the evidence 
then of record.  However, a previously finally denied claim will 
be reopened if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence received 
since the time the claim was finally disallowed on any basis, not 
only since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence received since 
the June 1995 rating decision, which was the most recent final VA 
adjudication that disallowed the veteran's claim.

The VCAA, discussed above, expressly provided that "[n] othing in 
this section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 5108 of 
this title."  38 U.S.C.A. § 5103A(f) (West 2002).

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration which is neither 
cumulative nor redundant and which, by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it will 
not eventually convince the Board to alter its ratings decision."  
Hodge, supra at 1363.

The evidence received subsequent to the previous final decision is 
presumed credible for the purposes of reopening the veteran's 
claim, unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held the Board must first determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The changes to 38 C.F.R. § 3.156(a) that define new and material 
evidence are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a)).  Since the veteran's 
current request to reopen his previously denied claim was filed in 
April 2002, the regulations in effect after August 29, 2001, are 
for application.  To whatever extent the new rules have changed 
the approach to developing evidence in claims, they have not 
modified the longstanding requirement that a previously denied 
claim may not be reopened and readjudicated unless, and until, 
there has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's claim was 
received by the RO in April 2002.  Added to the record are VA 
outpatient treatment records dated from August 2001 to June 2002.

On a VA audiological evaluation in August 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
55
50
LEFT
15
15
15
15
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 in the left ear.  The veteran 
complained of slowly progressive hearing loss in the right ear for 
the prior five years.  He reported significant noise exposure 
while serving in Operation Desert Storm, with exposure to firing 
small arms, cannons, and missiles.  The veteran also reported a 
history of a concussion.

The impression was normal hearing in the veteran's left ear and 
mixed hearing loss in the right ear.  Speech discrimination was 
excellent in both ears.  The physician failed to find an etiology 
for the veteran's right ear hearing loss.

An April 2002 VA outpatient record shows the veteran reported 
increased difficulty hearing, especially with localizing sounds.  
Results continued to show normal hearing in the left ear and 
moderate mixed loss in the right ear, which was 5-15db worse than 
the last examination.  Speech discrimination was good in the left 
ear and slightly worse than the last examination in the right ear.  
The assessment was progressive mixed hearing loss in the right 
ear.

A June 2002 VA outpatient record shows the veteran underwent 
auditory brain-stem response testing.  The results were within 
normal limits in the left ear.  The right ear showed a repeatable 
wave V at equipment limits only, and no wave I or wave III, 
consistent with the veteran's degree of hearing loss.

As noted above, the veteran has asserted that he has hearing loss 
and that this disorder had its origin during his periods of active 
service.  His service medical records show exposure to noise on a 
February 1982 audiological document.

The evidence received since the June 1995 rating decision consists 
of VA treatment records showing the veteran's hearing loss rose to 
the level of a disability under 38 C.F.R. § 3.385.  This had not 
been shown in the medical evidence associated with the claims file 
prior to the June 1995 rating decision.  This evidence is new, and 
does bear directly on the question of whether the veteran has 
hearing loss related to active military service.  Under Justus, 
supra, it is presumed credible.  In the Board's opinion, under the 
Federal Circuit Court case law, this evidence provides a more 
complete picture of the veteran's disability and its origin, and 
thus does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See Hodge, 
supra.  Thus, this evidence is new and material, and we must 
reopen the veteran's claim of entitlement to service connection 
for hearing loss.

However, the adjudication of the veteran's claim does not end with 
a finding that new and material evidence has been submitted.  Once 
a claim is reopened, the VCAA provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Vargas-Gonzalez, supra.  Here, as noted below in the 
Remand, the Board is requesting additional development with 
respect to the underlying claim of service connection for hearing 
loss, and will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.


ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for hearing loss is reopened, 
and the appeal is, to that extent, granted.


REMAND

VA has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to provide 
an appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the claimant 
as to any information and evidence needed to substantiate and 
complete a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Third, VA 
has a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that the 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

In an August 2001 VA outpatient treatment record, the veteran was 
found on an audiogram to have hearing loss severe enough to 
qualify him as disabled under 38 C.F.R. § 3.385.  Furthermore, a 
February 1982 service medical record indicates the veteran was 
assigned to duty in noise.  In light of the service medical 
records showing noise exposure and the August 2001 audiogram 
showing hearing loss, the Board believes that the veteran should 
be afforded a VA examination to determine the etiology of any 
hearing loss found to be present.

Thus, due process requires that this case be REMANDED to the RO 
for the following action:

1.  The RO should review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide the names and 
addresses of all VA and non-VA medical providers who have treated 
him for the disorder at issue since June 1995.  The RO should then 
request all additional pertinent medical records from these 
medical providers.

3.  The veteran should be scheduled for an appropriate VA 
examination (e.g., audiological) to determine the etiology of any 
hearing loss found to be present.  All indicated tests and studies 
should be performed and all clinical findings reported in detail.  
The examiner should request and obtain from the veteran a specific 
history of any hearing problems or noise exposure, to include all 
periods of time prior to, during and after service, including any 
noise exposure associated with the veteran's civilian employment.  
The examiner is requested to provide an opinion concerning the 
etiology of any hearing loss found to be present, to include 
whether it is at least as likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed hearing loss was caused 
by military service, including findings noted in the veteran's 
service medical records, or whether such an etiology or 
relationship is unlikely (i.e., less than a 50-50 probability).  A 
rationale should be provided for all opinions offered.  The 
veteran's claims file must be made available to the examiner for 
review in conjunction with the examination, and the examination 
report should indicate whether the veteran's medical records were 
reviewed.

4.  Thereafter, the RO should readjudicate the veteran's claim for 
service connection for hearing loss.  If the benefits sought on 
appeal remain denied, the veteran and his representative should be 
provided with a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on the 
claim, to include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on appeal 
since the November 2002 statement of the case.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



